DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 7/1/2022 has been entered and made of record.
Acknowledgment 
Claims 66 and 73, canceled on 7/1/2022, are acknowledged by the examiner. 
Claims 85-87, added on 7/1/2022, are acknowledged by the examiner.  
Claims 65, 67, 69-72, and 74-84, added on 7/1/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claim 65 and its dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the claim objection, the amendment filed on 7/1/2022 addresses the issue.  As a result, the claim objection is withdrawn.
Regarding the drawing objection, the amendment filed on 7/1/2022 addresses the issue.  As a result, the drawing objection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 7/1/2022 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the U.S.C. 103 rejection, the Applicant amended the claim to include new limitations then argued that, “Claim 65 has been amended to recite, in part, "a targeting system for targeting a target on a surface, the targeting system comprising ... an emitter configured to emit a beam along an optical path toward the target, wherein the optical control system is further configured to receive position information from the targeting module controller and deflect the beam toward the target based on the location of the target in the target field of view." Applicant submits that neither Binder nor Rosenzweig, alone or in combination, teaches "deflect[ing] the beam toward the target based on the location of the target in the target field of view," as recited in amended claim 65 (emphasis added).” [Paragraphs 4-5 on page 11 of the Remarks].           Examiner respectfully disagrees with the Applicant’s argument. Binder (US Patent 11,255,663 B2), (“Binder”), in view of Rosenzweig et al. (US Patent 10,241,207 B2), (“Rosenzweig”) discloses the argued limitation as follow.
deflect the beam (i.e. deflect the imaging position of the measuring beam) [Binder: col. 128, line 23-24] toward the target based on the location of the target in the target field of view ((i.e. a portion of a light beam is deflected by the at least one light deflector from the at least one light source towards an object in the field of view and reflections of the portion of the light beam are deflected from the object toward at least one sensor) [Rosenzweig: col. 186, line 56-61]; (i.e. An optical axis deflector may be provided for deflecting the optical axis to switch the measurement position between a first measurement position and a second measurement position, so that first and second distance measurement signals corresponding to the first and second measurement positions are output from the optical distance measurement unit. A controller obtains respective distances to the first and second measurement positions based on the first and second distance measurement signals and calculates a tilt angle of the plane based on the obtained distances.) [Binder: col. 131, line 64 - col. 132, line 7]).
It is clear from descriptions of Binder and Rosenzweig, the beam is deflected toward the target (i.e. the object) based on the location of the target in the target field of view. As a result, the Applicant’s argument is not persuasive. Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a prediction module, a targeting module, and an optical control module in claim 65, and a second targeting module in claim 74. 
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 65, 67-72, 74-79, 82-85, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US Patent 11,255,663 B2), (“Binder”), in view of Rosenzweig et al. (US Patent 10,241,207 B2), (“Rosenzweig”).

Regarding claim 65, Binder meets the claim limitations, as follows:
A targeting system ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS,
are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]) for targeting a target on a surface ((i.e. The pointing aid emitter produces a visible beam generally aligned with the optical axis of the camera objective lens such that the visible beam illuminates an object in the scene includes a scene measurement system that measures an aspect of the scene and an emitter controller that adjusts the output power of the pointing aid emitter in accordance with the scene aspect measured by the scene measurement system to reduce power consumption and reduce the risk of damage to the object that is illuminated by the beam.) [Binder: col. 45, line 6-15; Fig. 27b]; (i.e. Any apparatus or device herein may further be operative to detect the first surface or first object) [Binder: col. 136, line 67 – col. 137, line 2]; (i.e. the object (or surface) sensed by the angle meter #1 55 is the same object whose image is captured by the digital camera 260) [Binder: col. 242, line 62-64]), the targeting system (i.e. automotive electronic systems) [Binder: col. 70, line 35] comprising a prediction module (i.e. a scene measurement system) [Binder: col. 45, line 9-10], and a targeting module  ((i.e. automotive radar systems) [Binder: col. 32, line 48]; (i.e. 3D Time-of-flight Measurement with Custom Solid-State Image Sensors) [Binder: col. 18, line 15-16]); the prediction module  (i.e. a scene measurement system) [Binder: col. 45, line 9-10]  comprising: a prediction camera (i.e. camera with pointing aid) [Binder: col. 45, line 4-5]  configured to image a prediction camera field of view on the surface and to locate the target in the prediction camera field of view ((i.e. The pointing aid emitter produces a visible beam generally aligned with the optical axis of the camera objective lens such that the visible beam illuminates an object in the scene includes a scene measurement system that measures an aspect of the scene and an emitter controller that adjusts the output power of the pointing aid emitter in accordance with the scene aspect measured by the scene measurement system to reduce power consumption and reduce the risk of damage to the object that is illuminated by the beam. The scene measurement system of the camera preferably comprises an ambient light measuring system of a camera automatic exposure system and a distance measuring system of a camera automatic focus system. The emitter preferably comprises a laser light source that produces a visible laser beam. A camera that receives light from a field of view, produces signals representative of the received light, and intermittently reads the signals to create a photographic image) [Binder: col. 45, line 6-23; Fig. 27b]; (i.e. Any apparatus or device herein may further be operative to detect the first surface or first object) [Binder: col. 136, line 67 – col. 137, line 2]; (i.e. the object (or surface) sensed by the angle meter #1 55 is the same object whose image is captured by the digital camera 260) [Binder: col. 242, line 62-64]; (i.e. the detectors/cameras may detect the location of the pointer-spot within the display region) [Binder: col. 96, line 4-5]; (i.e. using multiple special cameras to track the location of these markers in 3D space) [Binder: col. 99, line 67 – col. 100, line 1]), and a prediction module controller (i.e. the controller 268a may be integrated or be used by both the digital camera 260 and the angle meter) [Binder: col. 242, line 43-44; Fig. 27a-b] configured to convert (i.e. converted) [Binder: col. 276, line 20]; (i.e. calculating) [Binder: col. 89, line 29]; (i.e. determined) [Binder: col. 44, line 62]; (i.e. ascertaining) [Binder: col. 15, line 46]) a location of the target in the prediction camera  field of view ((i.e.  coordinates for space points can be determined using the evaluation and control unit) [Binder: col. 44, line 63-65]; (i.e.  coordinates that represent its position and orientation) [Binder: col. 72, line 19-20]; (i.e.  The apparatus is having a transmitter unit for emitting optical radiation, in particular laser radiation, in the direction of a target object; having a receiver unit for receiving the radiation reflected by the target object; and having a control and evaluation unit for ascertaining the distance between the apparatus and the target object, and also having at least one optical means for beam guidance) [Binder: col. 15, line 42-48]; (i.e. The distance meter 40 may consist of, may comprise, or may be based on, any non-contact active distance meter 15, and may use any carrier technology such as electromagnetic waves, light waves, or acoustic waves and may use any type of active distance measurement correlation technique such as pulsed TOF, interferometric, triangulation, or phase measuring. The distance meter 40 measure the length dmeas 43 along the measurement beam that is formed by the meter 40 structure from the emitter 11, 25 to the reflection point 9 (or area), to the sensor 13 (which may be the line composed of the dashed lines 16a and 16b)) [Binder: col. 42, line 16-26; Fig. 4]) to a predicted location of the target on the surface (i.e. a close proximity is predicted) [Binder: col. 237, line 46], assign the target to the targeting module ((i.e. Any captured image herein may use orthogonal coordinate system using a x-axis and a y-axis defining multiple (x, y) points, and the second angle (al) or the third distance (R) (or both) may be used for transforming to a different digital camera positioning, to a different optical axis, to a different perspective, or to a different coordinate system, and the transformation may be a projective linear transformation) [Binder: col. 143, line 6-12]; (i.e. the angle meter #1 55 may be used to measure angles (or any other parameters) regarding objects or surfaces in a horizontal measurement plane, while the angle meter #2 55a may be used to measure angles (or any other parameters) regarding the same (or different) objects or surfaces in a vertical measurement plane. The measurement planes formed by the two angle meters 55 and 55a may be ideally perpendicular to each other, or may deviate from being perfectly perpendicular by an angle that is less than 20°, 18°, 15°, 13°, 10°, 8°, 5°, 3°, 2°, 1°, 0.8°, 0.5°, 0.3°, 0.2°, or 0.1 °. While exampled regarding integration with the single optical path digital camera 260, the integration may equally be with the stereo digital camera 260a shown in FIG. 26a) [Binder: col. 243, line 18-31; Fig. 26a], and provide the predicted location to the targeting module ((i.e. Any captured image herein may use orthogonal coordinate system using a x-axis and a y-axis defining multiple (x, y) points, and the second angle (al) or the third distance (R) (or both) may be used for transforming to a different digital camera positioning, to a different optical axis, to a different perspective, or to a different coordinate system, and the transformation may be a projective linear transformation) [Binder: col. 143, line 6-12]; (i.e.  The device may further be operative to calculate an estimated distance dact between a point centered between the first and second points and the surface using, or based on, the first distance (d1) and the second distance (d2)) [Binder: col. 167, line 48-51]; (i.e.  The device may further be operative to calculate or estimate an estimated distance dist by using, or based on, the first distance (d1) and the second distance (d2), and to) [Binder: col. 168, line 13-15]; (i.e.  coordinates for space points can be determined using the evaluation and control unit) [Binder: col. 44, line 63-65]; (i.e.  coordinates that represent its position and orientation) [Binder: col. 72, line 19-20]); the targeting module (i.e. automotive radar systems) [Binder: col. 32, line 48] comprising: a targeting module controller (i.e. a computer) [Binder: col. 32, line 61] configured to receive the predicted location from the prediction module (i.e. An image processor block 263 receives the analog signal from the image sensor 262) [Binder: col. 58, line 64]; (i.e. The block 263 further contains a digital image processor, which receives the digital data from the AFE, and processes this digital representation of the image) [Binder: col. 58, line 53-56]; (i.e.  Adaptive features may automate lighting, provide 45 adaptive cruise control, automate braking, incorporate GPS) [Binder: col. 70, line 44-45]; (i.e.  coordinates that represent its position) [Binder: col. 72, line 19-20]), and convert (i.e. loads) [Binder: col. 32, line 42-43] the predicted location to a position ((i.e. A computer controls the scanning of the radar and the collection of data-points. A global positioning satellite (GPS) unit locates the precise portion of the radar and another unit loads a fixed referenced location to which all measurements) [Binder: col. 32, line 61-65]; (i.e. An example of a pulsed TOP-based correlator 19a is shown as part of the distance meter 15a in FIG. 2. Upon a start command input (such as from a user or from a control circuitry), a pulse generator 21, sends a pulse to the input of the driver 12 that serves as a constant current source to the transmitting element (such as the laser diode 11a). A receiving element (such as the photo diode 13a) is positioned to receive light reflected (or backscattered) back from the point 9 of the target surface A 18. The output from the receiving element 13a is coupled to the receiver 14. A timer 22 measures the time of flight, triggered to start time counting upon receiving the pulse from the pulse generator 21 at a 'START' input terminal, and stopping the time counting upon receiving the signal from the receiver 14 output at a 'STOP' input terminal. The measured time of flight indicates the distance of the device 15a from the surface A 18 at the reflection point (or area) 9. In one example of using light, an accuracy in the time measurement of 0.1 ns may be equivalent to a distance accuracy of 15 mm) [Binder: col. 37, line 40-58] of an actuator ((i.e. The actuator 501 is coupled to the control block 61 (typically including a processor) via an actuator interface block or functionality 502, which is used to adapt between the two functionalities or components.) [Binder: col. 256, line 42-45]; (i.e. an Electronic Control Unit (ECU) is a generic term for any embedded system that controls one or more of the electrical system or subsystems in a vehicle such as a motor vehicle.) [Binder: col. 73, line 23-26]; (i.e. The input control signal to the servo indicates the desired output position. Any difference between the position commanded and the position of the encoder gives rise to an error signal that causes the motor and geartrain to rotate until the encoder reflects a position matching that commanded. Stepper motor. A stepper motor (a.k.a. step motor or stepping motor) is a brushless DC electric motor that divides a full rotation into a number of equal steps. A stepper motor is typically an electromagnetic device that converts digital pulses into mechanical shaft rotation) [Binder: col. 32, line 61]); 
an optical control system ((i.e. A device) [Binder: col. 167, line 8]; (i.e. a processor for executing the software) [Binder: col. 167, line 14-15]) comprising the actuator (i.e. The actuator 501 is coupled to the control block 61 (typically including a processor) via an actuator interface block or functionality 502, which is used to adapt between the two functionalities or components.) [Binder: col. 256, line 42-45], wherein the optical control system ((i.e. A device) [Binder: col. 167, line 8]; (i.e. a processor for executing the software) [Binder: col. 167, line 14-15]) is configured to point a targeting camera toward the predicted location (i.e. the detectors/cameras may detect the location of the pointer-spot) [Binder: col. 96, line 4-5], the targeting camera configured to image a target field of view overlapping the predicted location (i.e. an image including a view of the location of the sustained gaze may be captured. At least one indication of a context of the captured image, such as time and/or geographic location of the HMD when the image was captured may be determined and stored) [Binder: col. 100, line 41-45], wherein the targeting module controller (i.e. a computer) [Binder: col. 32, line 61] is further configured to determine a location of the target in the target field of view ((i.e. A computer controls the scanning of the radar and the collection of data-points. A global positioning satellite (GPS) unit locates the precise portion of the radar and another unit loads a fixed referenced location to which all measurements) [Binder: col. 32, line 61-65]; (i.e. An example of a pulsed TOP-based correlator 19a is shown as part of the distance meter 15a in FIG. 2. Upon a start command input (such as from a user or from a control circuitry), a pulse generator 21, sends a pulse to the input of the driver 12 that serves as a constant current source to the transmitting element (such as the laser diode 11a). A receiving element (such as the photo diode 13a) is positioned to receive light reflected (or backscattered) back from the point 9 of the target surface A 18. The output from the receiving element 13a is coupled to the receiver 14. A timer 22 measures the time of flight, triggered to start time counting upon receiving the pulse from the pulse generator 21 at a 'START' input terminal, and stopping the time counting upon receiving the signal from the receiver 14 output at a 'STOP' input terminal. The measured time of flight indicates the distance of the device 15a from the surface A 18 at the reflection point (or area) 9. In one example of using light, an accuracy in the time measurement of 0.1 ns may be equivalent to a distance accuracy of 15 mm) [Binder: col. 37, line 40-58]; (i.e.  coordinates for space points can be determined using the evaluation and control unit) [Binder: col. 44, line 63-65]; (i.e.  coordinates that represent its position and orientation) [Binder: col. 72, line 19-20]; (i.e.  The apparatus is having a transmitter unit for emitting optical radiation, in particular laser radiation, in the direction of a target object; having a receiver unit for receiving the radiation reflected by the target object; and having a control and evaluation unit for ascertaining the distance between the apparatus and the target object, and also having at least one optical means for beam guidance) [Binder: col. 15, line 42-48]; (i.e. The distance meter 40 may consist of, may comprise, or may be based on, any non-contact active distance meter 15, and may use any carrier technology such as electromagnetic waves, light waves, or acoustic waves and may use any type of active distance measurement correlation technique such as pulsed TOF, interferometric, triangulation, or phase measuring. The distance meter 40 measure the length dmeas 43 along the measurement beam that is formed by the meter 40 structure from the emitter 11, 25 to the reflection point 9 (or area), to the sensor 13 (which may be the line composed of the dashed lines 16a and 16b)) [Binder: col. 42, line 16-26; Fig. 4]), and an emitter configured to emit a beam along an optical path toward the target ((i.e. The pointing aid emitter produces a visible beam generally aligned with the optical axis of the camera objective lens such that the visible beam illuminates an object in the scene includes a scene measurement system that measures an aspect of the scene and an emitter controller that adjusts the output power of the pointing aid emitter in accordance with the scene aspect measured by the scene measurement system to reduce power consumption and reduce the risk of damage to the object that is illuminated by the beam. The scene measurement system of the camera preferably comprises an ambient light measuring system of a camera automatic exposure system and a distance measuring system of a camera automatic focus system. The emitter preferably comprises a laser light source that produces a visible laser beam. A camera that receives light from a field of view, produces signals representative of the received light, and intermittently reads the signals to create a photographic image) [Binder: col. 45, line 6-23; Fig. 27b]; (i.e. for projecting laser beams along a specified projection axis toward each one of the objects) [Binder: col. 126, line 10-12]), wherein the optical control system is further configured to ((i.e. A device) [Binder: col. 167, line 8]; (i.e. a processor for executing the software) [Binder: col. 167, line 14-15])  receive position information ((i.e. receive and image the measuring beam reflected from a distant object on a receiver) [Binder: col. 128, line 35-36]; (i.e. to receive and image the measuring beam reflected (or backscattered) from a distant object on a receiver) [Binder: col. 13, line 48-50]) from the targeting module controller (i.e. In the example of the angle meter part 55r, one part of the wave signal is transmitted and guided (along a dashed line 145a) via a waveguide 143a and is output at a waveguide opening 144a, position to direct the wave along the measurement line S1a, as if the emitter 11a was position in its location as part of the angle meter 55c, for example. Similarly, another part of the wave signal is transmitted and guided (along a dashed line 145b) via a waveguide 143b and is output at a waveguide opening 144b, position to direct the wave along the measurement line 51b, as if the emitter 11a was position in the location of the emitter 11b as part of the angle meter 55c, for example) [Binder: col. 211, line 14-25] and deflect the beam toward the target based on the location of the target in the target field of view ((i.e. deflect the imaging position of the measuring beam) [Binder: col. 128, line 23-24]; (i.e. An optical axis deflector may be provided for deflecting the optical axis to switch the measurement position between a first measurement position and a second measurement position, so that first and second distance measurement signals corresponding to the first and second measurement positions are output from the optical distance measurement unit. A controller obtains respective distances to the first and second measurement positions based on the first and second distance measurement signals and calculates a tilt angle of the plane based on the obtained distances.) [Binder: col. 131, line 64 - col. 132, line 7].
Binder does not explicitly disclose the following claim limitations (Emphasis added).
A targeting system for targeting a target on a surface, the targeting system comprising a prediction module and a targeting modula prediction module controller configured to convert a location of the target in the prediction camera field of view to a predicted location of the target on the surface, assign the target to the targeting module, and provide the predicted location to the targeting module; the targeting module comprising: a targeting module controller configured to receive the predicted location from the prediction module, and convert the predicted location to a position otoward the target based on the location of the target in the target field of view. 
However, in the same field of endeavor Rosenzweig further discloses the claim limitations and the deficient claim limitations, as follows:
deflect the beam toward the target (i.e. a portion of a light beam is deflected by the at least one light deflector from the at least one light source towards an object in the field of view and reflections of the portion of the light beam are deflected from the object toward at least one sensor) [Rosenzweig: col. 186, line 56-61] based on the location of the target in the target field of view ((i.e. at least one processor 118 may be configured to coordinate operation of the at least one light source 112 with the movement of at least one light deflector 114 in order to scan a field of view 120. During a scanning cycle, each instantaneous position of at least one light deflector 114 may be associated with a particular portion 122 of field of view 120. In addition, LIDAR system 100 may include at least one optional optical window 124 for directing light projected towards field of view 120 and/or receiving light reflected from objects in field of view 120) [Rosenzweig: col. 17, line 66 -  col. 18, line 10]; (i.e. In some embodiments, an instantaneous position of the light deflector may correspond with a fixed position or orientation in which the deflector pauses for a short time during illumination of a particular sub-region of the LIDAR field of view. In other cases, an instantaneous position of the light deflector may correspond with a certain position/orientation along a scanned range of positions/orientations of the light deflector that the light deflector passes through as part of a continuous or semi-continuous scan of the LIDAR field of view. In some embodiments, the light deflector may be moved such that during a scanning cycle of the LID AR FOV the light deflector is located at a plurality of different instantaneous positions. In other words, during the period of time in which a scanning cycle occurs, the deflector may be moved through a series of different instantaneous positions/orientations, and the deflector may reach each different instantaneous position/orientation) [Rosenzweig: col. 16, line 29-46]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Binder with Rosenzweig to program the system to deflect the light beam toward the object in the field-of-view.  
Therefore, the combination of Binder with Rosenzweig will enable sensors in system to detected a reflected light from the object [Rosenzweig: col. 186, line 56-61]. 

Regarding claim 67, Binder meets the claim limitations as set forth in claim 65.Binder further meets the claim limitations as follow.
The targeting system of claim 65 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the optical control system ((i.e. A device) [Binder: col. 167, line 8]; (i.e. a processor for executing the software) [Binder: col. 167, line 14-15]) further comprises: a first reflective element ((i.e. optical means) [Binder: col. 13, line 60]; (i.e. a switchable mirror as the reflective device) [Binder: col. 96, line 33-34]) controlled by the actuator ((i.e. The actuator 501 is coupled to the control block 61 (typically including a processor) via an actuator interface block or functionality 502, which is used to adapt between the two functionalities or components.) [Binder: col. 256, line 42-45]; (i.e. an Electronic Control Unit (ECU) is a generic term for any embedded system that controls one or more of the electrical system or subsystems in a vehicle such as a motor vehicle.) [Binder: col. 73, line 23-26] and positioned to intersect the optical path (i.e. a light receiving portion that receives a beam reflected from a measurement position at which the optical axis intersects) [Binder: col. 131, line 60-62] and deflect the beam (i.e. there are optical means outside the optical axis of the reception object lens, which for short object distances, deflect the imaging position of the measuring beam to the optical axis of the reception object lens) [Binder: col. 13, line 60-63], and a beam combiner ((i.e. optical means) [Binder: col. 13, line 60]; ((i.e. the combiner may be an optical beam combiner or splitter, and each of the first and second waveguides may be an optical waveguide) [Binder: col. 147, line 59-61]; (i.e. Any device herein may further comprise a first waveguide coupled for receiving the reflected first signal and for guiding the reflected first signal to the combiner; and a second waveguide coupled for receiving the reflected second signal and for guiding the reflected second signal to the combiner. The combiner may be coupled to the first and second waveguides for receiving the guided reflected first and second signals and for emitting the guided reflected first and second signals to the single sensor) [Binder: col. 147, line 49-57]; (i.e. a modulator) [Binder: col. 35, line 61]) positioned in the optical path between the emitter and the first reflective element ((i.e. the modulator is selectively operative between a first transmit position and a second receive position) [Binder: col. 35, line 64-65]; (i.e. The rotary construction laser having a deflection device rotatably mounted around an axis of rotation for emitting laser light as well as a stepper motor for rotating the deflection device around the axis of rotation) [Binder: col. 44, line 23-27]) and configured to differentially deflect the beam (i.e. An optical axis deflector may be provided for deflecting the optical axis to switch the measurement position between a first measurement position and a second measurement position) [Binder: col. 131, line 64-67] and a visible light from the target field of view traveling along the optical path in a direction opposite the beam ((i.e. to scatter the energy, rather than to reflect it coherently) [Binder: col. 22, line 57-58]; (i.e. Reflection (or backscattering) is the change in direction of a wavefront at an interface between two different media, so that the wavefront returns into the medium from which it originated. Common examples include the reflection of light, sound, and water waves, and the law of reflection is that for specular reflection the angle at which the wave is incident on the surface equals the angle at which it is reflected) [Binder: col. 22, line 57-58] – Note: The reflection that has the reflected angle equals to the incident angle indicates that a reflected light ray will travel in an opposite direction of an incident light ray).

Regarding claim 68, Binder meets the claim limitations as set forth in claim 67.Binder further meets the claim limitations as follow.
The targeting system of claim 67 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the first reflective element is a mirror (i.e. a switchable mirror as the reflective device) [Binder: col. 96, line 33-34].  

Regarding claim 69, Binder meets the claim limitations as set forth in claim 67.Binder further meets the claim limitations as follow.
The targeting system of claim 67 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the beam combiner ((i.e. the combiner may be an optical beam combiner or splitter, and each of the first and second waveguides may be an optical waveguide) [Binder: col. 147, line 59-61]; (i.e. Any device herein may further comprise a first waveguide coupled for receiving the reflected first signal and for guiding the reflected first signal to the combiner; and a second waveguide coupled for receiving the reflected second signal and for guiding the reflected second signal to the combiner. The combiner may be coupled to the first and second waveguides for receiving the guided reflected first and second signals and for emitting the guided reflected first and second signals to the single sensor) [Binder: col. 147, line 49-57]) transmits the beam and reflects the visible light (i.e. transmitted beam 16a and the reflected (or 50 backscattered) beams 16b are visible) [Binder: col. 5, line 50-51; Figs. 1-3].

Regarding claim 70, Binder meets the claim limitations as set forth in claim 65.Binder further meets the claim limitations as follow.
The targeting system of claim 67 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the optical control system is configured to ((i.e. A device) [Binder: col. 167, line 8]; (i.e. a software and a processor for executing the software) [Binder: col. 167, line 14-15]) direct the beam toward the target ((i.e. The emitter 11a emits the wave signal into a splitter or divider 142, which split the received signal into two parts, directed to two different (may be opposite) directions. In the example of the angle meter part 55r, one part of the wave signal is transmitted and guided (along a dashed line 145a) via a waveguide 143a and is output at a waveguide opening 144a, position to direct the wave along the measurement line Sla, as if the emitter 11a was position in its location as part of the angle meter 55c, for example. Similarly, another part of the wave signal is transmitted and guided (along a dashed line 145b) via a waveguide 143b and is output at a waveguide opening 144b, position to direct the wave along the measurement line 51b, as if the emitter 11a was position in the location of the emitter 11b as part of the angle meter 55c, for example) [Binder: col. 211, line 11-25]) while the targeting system is moving relative to the surface (i.e. Mobile LIDAR (also mobile laser scanning) is when two or more scanners are attached to a moving vehicle to collect data along a path) [Binder: col. 305, line 41-44].  

Regarding claim 71, Binder meets the claim limitations as set forth in claim 65.Binder further meets the claim limitations as follow.
The targeting system of claim 67 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the targeting module is configured to detect a motion of the target field of view relative to the target ((i.e. when the motion of a specific object must be detected in a field containing other movement that can be ignored. Further, the video or image processing may use or
be based on the algorithms and techniques disclosed in the book entitled: "Handbook of Image & Video Processing", edited by Al Bovik, by Academic Press, ISBN: 0-12-119790-5) [Binder: col. 59, line 52-58]; (i.e. estimation based on including receiving block motion vectors for a frame of video from a block motion estimator, selecting a block for analysis, determining an average motion vector for the selected block) [Binder: col. 101, line 34-37]) and convert (i.e. converted) [Binder: col. 276, line 20]; (i.e. calculating) [Binder: col. 89, line 29]; (i.e. determined) [Binder: col. 44, line 62]; (i.e. ascertaining) [Binder: col. 15, line 46])  from the motion of the target field of view to a motion of the actuator ((i.e. Alternatively or in addition, any of the systems, devices, modules, or functionalities described herein is used as a sensor for the digital camera device or functionality. In one example, any of the systems, devices, modules, or functionalities described herein is used as a sensor to the auto-focus system or functionality of the camera, and thus used for controlling or affecting a motor that shifts or moves) [Binder: col. 242, line 21-27]; (i.e. The actuator 501 is coupled to the control block 61 (typically including a processor) via an actuator interface block or functionality 502, which is used to adapt between the two functionalities or components.) [Binder: col. 256, line 42-45]; (i.e. The input control signal to the servo indicates the desired output position. Any difference between the position commanded and the position of the encoder gives rise to an error signal that causes the motor and geartrain to rotate until the encoder reflects a position matching that commanded. Stepper motor. A stepper motor (a.k.a. step motor or stepping motor) is a brushless DC electric motor that divides a full rotation into a number of equal steps. A stepper motor is typically an electromagnetic device that converts digital pulses into mechanical shaft rotation) [Binder: col. 32, line 61]; (i.e. an Electronic Control Unit (ECU) is a generic term for any embedded system that controls one or more of the electrical system or subsystems in a vehicle such as a motor vehicle.) [Binder: col. 73, line 23-26]).

Regarding claim 72, Binder meets the claim limitations as set forth in claim 65.Binder further meets the claim limitations as follow.
The targeting system of claim 67 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein further comprising an inertial measurement unit configured to measure an acceleration of the targeting system (i.e. Orientation tracking can be accomplished using an inertial tracker, which uses a sensor to detect velocities on three axes. Some systems use a combination of optical and inertial tracking, and other tracking techniques (e.g., magnetic) also exist. The output from the tracking systems is fed into the computer rendering the graphical display so that it can update the scene) [Binder: col. 100, line 1-7] and a rotation of the targeting system relative to the surface ((i.e. Alternatively or in addition, any of the systems, devices, modules, or functionalities described herein is used as a sensor for the digital camera device or functionality. In one example, any of the systems, devices, modules, or functionalities described herein is used as a sensor to the auto-focus system or functionality of the camera, and thus used for controlling or affecting a motor that shifts or moves) [Binder: col. 242, line 21-27]; (i.e. The actuator 501 is coupled to the control block 61 (typically including a processor) via an actuator interface block or functionality 502, which is used to adapt between the two functionalities or components.) [Binder: col. 256, line 42-45]; (i.e. The input control signal to the servo indicates the desired output position. Any difference between the position commanded and the position of the encoder gives rise to an error signal that causes the motor and geartrain to rotate until the encoder reflects a position matching that commanded. Stepper motor. A stepper motor (a.k.a. step motor or stepping motor) is a brushless DC electric motor that divides a full rotation into a number of equal steps. A stepper motor is typically an electromagnetic device that converts digital pulses into mechanical shaft rotation) [Binder: col. 32, line 61]; (i.e. an Electronic Control Unit (ECU) is a generic term for any embedded system that controls one or more of the electrical system or subsystems in a vehicle such as a motor vehicle.) [Binder: col. 73, line 23-26]; (i.e. The motion produced by an actuator may be either continuous rotation, as for an electric motor, or movement to a fixed angular position as for servomotors and stepper motors. A further form, the torque motor, does not necessarily produce any rotation but merely generates a precise torque which then either causes rotation, or is balanced by some opposing torque. Stepper motors are a form of electric motor that has the ability to move in discrete steps of a fixed size. This can be used either to produce continuous rotation at a controlled speed or to move by a controlled angular amount) [Binder: col. 121, line 66 - col. 122, line 9]).

Regarding claim 74, Binder meets the claim limitations as set forth in claim 65.Binder further meets the claim limitations as follow.
The targeting system of claim 65 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), further comprising a second targeting module ((i.e. automotive radar systems) [Binder: col. 32, line 48]; (i.e. 3D Time-of-flight
Measurement with Custom Solid-State Image Sensors) [Binder: col. 18, line 15-16]) comprising:  a second targeting camera (i.e. Surround View Cameras) [Binder: col. 71, line 14-15] configured to image a second target field of view on the surface and to locate the target in the second target field of view ((i.e. FIG. 30 depicts schematically a top view of an integrated angle meter/digital camera that captures an element image in two distinct locations and orientations) [Binder: col. 185, line 4-6; Fig. 30]; (i.e. The scene measurement system of the camera preferably comprises an ambient light measuring system of a camera automatic exposure system and a distance measuring system of a camera automatic focus system. The emitter preferably comprises a laser light source that produces a visible laser beam. A camera that receives light from a field of view, produces signals representative of the received light, and intermittently reads the signals to create a photographic image) [Binder: col. 45, line 15-23; Fig. 27b]), and a second targeting module controller configured to (i.e. the controller 268a may be integrated or be used by both the digital camera 260 and the angle meter) [Binder: col. 242, line 43-44; Fig. 27a-b] convert (i.e. converted) [Binder: col. 276, line 20]; (i.e. calculating) [Binder: col. 89, line 29]; (i.e. determined) [Binder: col. 44, line 62]; (i.e. ascertaining) [Binder: col. 15, line 46]) a location of the target in the second target field of view  to a position (((i.e. A computer controls the scanning of the radar and the collection of data-points. A global positioning satellite (GPS) unit locates the precise portion of the radar and another unit loads a fixed referenced location to which all measurements) [Binder: col. 32, line 61-65]; (i.e. An example of a pulsed TOP-based correlator 19a is shown as part of the distance meter 15a in FIG. 2. Upon a start command input (such as from a user or from a control circuitry), a pulse generator 21, sends a pulse to the input of the driver 12 that serves as a constant current source to the transmitting element (such as the laser diode 11a). A receiving element (such as the photo diode 13a) is positioned to receive light reflected (or backscattered) back from the point 9 of the target surface A 18. The output from the receiving element 13a is coupled to the receiver 14. A timer 22 measures the time of flight, triggered to start time counting upon receiving the pulse from the pulse generator 21 at a 'START' input terminal, and stopping the time counting upon receiving the signal from the receiver 14 output at a 'STOP' input terminal. The measured time of flight indicates the distance of the device 15a from the surface A 18 at the reflection point (or area) 9. In one example of using light, an accuracy in the time measurement of 0.1 ns may be equivalent to a distance accuracy of 15 mm) [Binder: col. 37, line 40-58]; (i.e.  coordinates for space points can be determined using the evaluation and control unit) [Binder: col. 44, line 63-65]; (i.e.  coordinates that represent its position and orientation) [Binder: col. 72, line 19-20]; (i.e.  The apparatus is having a transmitter unit for emitting optical radiation, in particular laser radiation, in the direction of a target object; having a receiver unit for receiving the radiation reflected by the target object; and having a control and evaluation unit for ascertaining the distance between the apparatus and the target object, and also having at least one optical means for beam guidance) [Binder: col. 15, line 42-48]; (i.e. The distance meter 40 may consist of, may comprise, or may be based on, any non-contact active distance meter 15, and may use any carrier technology such as electromagnetic waves, light waves, or acoustic waves and may use any type of active distance measurement correlation technique such as pulsed TOF, interferometric, triangulation, or phase measuring. The distance meter 40 measure the length dmeas 43 along the measurement beam that is formed by the meter 40 structure from the emitter 11, 25 to the reflection point 9 (or area), to the sensor 13 (which may be the line composed of the dashed lines 16a and 16b)) [Binder: col. 42, line 16-26; Fig. 4]) of a second actuator ((i.e. an Electronic Control Unit (ECU) is a generic term for any embedded system that controls one or more of the electrical system or subsystems in a vehicle such as a motor vehicle.) [Binder: col. 73, line 23-26]; (i.e. a processor for executing the software) [Binder: col. 167, line 14-15]; (i.e. The input control signal to the servo indicates the desired output position. Any difference between the position commanded and the position of the encoder gives rise to an error signal that causes the motor and geartrain to rotate until the encoder reflects a position matching that commanded. Stepper motor. A stepper motor (a.k.a. step motor or stepping motor) is a brushless DC electric motor that divides a full rotation into a number of equal steps. A stepper motor is typically an electromagnetic device that converts digital pulses into mechanical shaft rotation) [Binder: col. 32, line 61]).

Regarding claim 75, Binder meets the claim limitations as set forth in claim 65.Binder further meets the claim limitations as follow.
The targeting system of claim 65 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the target field of view is contained within the prediction camera field of view ((The image capturing device may be configured to have an imaging field of view including at least a portion of a field of view provided by the viewfinder) [Binder: col. 100, line 20-23]; (The beam produces a light pattern on an object within or near the camera's field of view, thereby identifying at least a part of the field of view) [Binder: col. 45, line 32-34]).

Regarding claim 76, Binder meets the claim limitations as set forth in claim 65.Binder further meets the claim limitations as follow.
The targeting system of claim 65 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the emitter is a laser (i.e. the emitter 11 is typically a laser diode 25) [Binder: col. 5, line 57].

Regarding claim 77, Binder meets the claim limitations as set forth in claim 76.Binder further meets the claim limitations as follow.
The targeting system of claim 65 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the laser (i.e. the emitter 11 is typically a laser diode 25) [Binder: col. 5, line 57] is selected from the group consisting of an infrared laser, an ultraviolet laser (i.e. such as infrared laser, ultraviolet laser) [Binder: col. 5, line 11], and a visible laser (i.e. emitting a very narrow coherent low-powered laser beam of visible light) [Binder: col. 43, line 1-2].

Regarding claim 78, Binder meets the claim limitations as set forth in claim 67.Binder further meets the claim limitations as follow.
The targeting system of claim 67 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the optical control system further comprises ((i.e. A device) [Binder: col. 167, line 8]; (i.e. a software and a processor for executing the software) [Binder: col. 167, line 14-15]) a second actuator ((i.e. Various optical components for beam shaping, deflection, or filtering such as lenses, wavelength filters, or mirrors may be provided and positioned as part of the optical transmission path or the optical reception path, or both) [Binder: col. 6, line 6-9]; (i.e. The actuator 501 is coupled to the control block 61 (typically including a processor) via an actuator interface block or functionality 502, which is used to adapt between the two functionalities or components.) [Binder: col. 256, line 42-45]) connected to the first reflective element (i.e. a switchable mirror as the reflective device) [Binder: col. 96, line 33-34] and configured to rotate the first reflective element ((i.e. The actuator 501 is coupled to the control block 61 (typically including a processor) via an actuator interface block or functionality 502, which is used to adapt between the two functionalities or components.) [Binder: col. 256, line 42-45]; (i.e. an Electronic Control Unit (ECU) is a generic term for any embedded system that controls one or more of the electrical system or subsystems in a vehicle such as a motor vehicle.) [Binder: col. 73, line 23-26]; (i.e. The input control signal to the servo indicates the desired output position. Any difference between the position commanded and the position of the encoder gives rise to an error signal that causes the motor and geartrain to rotate until the encoder reflects a position matching that commanded. Stepper motor. A stepper motor (a.k.a. step motor or stepping motor) is a brushless DC electric motor that divides a full rotation into a number of equal steps. A stepper motor is typically an electromagnetic device that converts digital pulses into mechanical shaft rotation) [Binder: col. 32, line 61]) and deflect the beam (i.e. deflect the imaging position of the measuring beam) [Binder: col. 13, line 62-63] toward the target.
Binder does not explicitly disclose the following claim limitations (Emphasis added).
The targeting system of claim 67, wherein the optical control system further comprises a second actuator connected to the first reflective element and configured to rotate the first reflective element and deflect the beam toward the target.  
However, in the same field of endeavor Rosenzweig further discloses the claim limitations and the deficient claim limitations, as follows:
deflect the beam toward the target (i.e. a portion of a light beam is deflected by the at least one light deflector from the at least one light source towards an object in the field of view and reflections of the portion of the light beam are deflected from the object toward at least one sensor) [Rosenzweig: col. 186, line 56-61].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Binder with Rosenzweig to program the system to deflect the light beam toward the object in the field-of-view.  
Therefore, the combination of Binder with Rosenzweig will enable sensors in system to detected a reflected light from the object [Rosenzweig: col. 186, line 56-61]. 

Regarding claim 79, Binder meets the claim limitations as set forth in claim 67.Binder further meets the claim limitations as follow.
The targeting system of claim 67 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the optical control system further comprises ((i.e. A device) [Binder: col. 167, line 8]; (i.e. a software and a processor for executing the software) [Binder: col. 167, line 14-15]) a second reflective element positioned to intersect the optical path ((i.e. Various optical components for beam shaping, deflection, or filtering such as lenses, wavelength filters, or mirrors may be provided and positioned as part of the optical transmission path or the optical reception path, or both) [Binder: col. 6, line 6-9]; (i.e. a light receiving portion that receives a beam reflected from a measurement position at which the optical axis intersects) [Binder: col. 131, line 60-62]) and deflect the beam deflected by the first reflective element (i.e. there are optical means outside the optical axis of the reception object lens, which for short object distances, deflect the imaging position of the measuring beam to the optical axis of the reception object lens) [Binder: col. 13, line 60-63], a second actuator ((i.e. Various optical components for beam shaping, deflection, or filtering such as lenses, wavelength filters, or mirrors may be provided and positioned as part of the optical transmission path or the optical reception path, or both) [Binder: col. 6, line 6-9]; (i.e. The actuator 501 is coupled to the control block 61 (typically including a processor) via an actuator interface block or functionality 502, which is used to adapt between the two functionalities or components.) [Binder: col. 256, line 42-45]) connected to the first reflective element (i.e. a switchable mirror as the reflective device) [Binder: col. 96, line 33-34] and configured to rotate the first reflective element ((i.e. The actuator 501 is coupled to the control block 61 (typically including a processor) via an actuator interface block or functionality 502, which is used to adapt between the two functionalities or components.) [Binder: col. 256, line 42-45]; (i.e. an Electronic Control Unit (ECU) is a generic term for any embedded system that controls one or more of the electrical system or subsystems in a vehicle such as a motor vehicle.) [Binder: col. 73, line 23-26]; (i.e. The input control signal to the servo indicates the desired output position. Any difference between the position commanded and the position of the encoder gives rise to an error signal that causes the motor and geartrain to rotate until the encoder reflects a position matching that commanded. Stepper motor. A stepper motor (a.k.a. step motor or stepping motor) is a brushless DC electric motor that divides a full rotation into a number of equal steps. A stepper motor is typically an electromagnetic device that converts digital pulses into mechanical shaft rotation) [Binder: col. 32, line 61]) and deflect the beam (i.e. deflect the imaging position of the measuring beam) [Binder: col. 13, line 62-63] toward the target.
Binder does not explicitly disclose the following claim limitations (Emphasis added).
The targeting system of claim 67, wherein the optical control system further comprises a second reflective element positioned to intersect the optical path and deflect the beam deflected by the first reflective element, and a second actuator connected to the second reflective element and configured to rotate the second reflective element and and deflect the beam toward the target.  
However, in the same field of endeavor Rosenzweig further discloses the claim limitations and the deficient claim limitations, as follows:
deflect the beam toward the target (i.e. a portion of a light beam is deflected by the at least one light deflector from the at least one light source towards an object in the field of view and reflections of the portion of the light beam are deflected from the object toward at least one sensor) [Rosenzweig: col. 186, line 56-61].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Binder with Rosenzweig to program the system to deflect the light beam toward the object in the field-of-view.  
Therefore, the combination of Binder with Rosenzweig will enable sensors in system to detected a reflected light from the object [Rosenzweig: col. 186, line 56-61]. 

Regarding claim 82, Binder meets the claim limitations as set forth in claim 65.Binder further meets the claim limitations as follow.
The targeting system of claim 65 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the optical control system (i.e. A device) [Binder: col. 167, line 8] is enclosed in an enclosure (i.e. In consideration of the foregoing, it would be an advancement in the art to provide a method or a system for accurately measuring or estimating a distance, an angle, a slope, or a parallelism, of a line, a surface, or a plane, or between lines, planes, or surfaces. Preferably, such methods or systems may be providing an improved, simple, automatic, secure, cost-effective, reliable, versatile, easy to install, use or monitor, has a minimum part count, portable, handheld, enclosed in a small or portable housing, minimum hardware, and/or using existing and available components, protocols, programs and applications, and providing a better user experience, for measuring various parameters such as a distance, an angle, a speed, an area, a volume, a parallelism, or any other spatial measurement relating to an object that may be stationary or moving.) [Binder: col. 133, line 1-15], the enclosure comprising a laser escape capable of transmitting the emission and the visible light (i.e. In the case where optical system is used, and the emitted 16a and received 16b waves are light beams or rays, and the emitting 1 and sensing 2 apertures are light apertures, which are typically holes or openings through which light travels.) [Binder: col. 46, line 6-9] and positioned in the optical path between a first reflective element and the surface (i.e. More specifically, the aperture and focal length of an optical system determine the cone angle of a bundle of rays that comes to a focus in the image plane. The aperture determines how collimated the admitted rays are, which is of great importance for the appearance at the image plane. These apertures may include a lens or a mirror, or a ring or other fixture that holds an optical element in place, or may be a special element such as a diaphragm placed in the optical path to limit the light admitted by the system) [Binder: col. 46, line 10-18].

Regarding claim 83, Binder meets the claim limitations as set forth in claim 82.Binder further meets the claim limitations as follow.
The targeting system of claim 82 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), further comprising an aperture in an external surface of the enclosure configured to direct air from the aperture toward an exterior surface of the laser escape window (i.e. A thermoelectric actuator may be a heat pump, which is a machine or device that transfers thermal energy from one
location, called the "source," which is at a lower temperature, to another location called the "sink" or "heat sink", which is at a higher temperature. Heat pumps may be used for cooling or for heating. Thus, heat pumps move thermal energy opposite to the direction that it normally flows, and may be electrically driven such as compressor-driven air conditioners and freezers. A heat pump may use an electric motor to drive a refrigeration cycle, drawing energy from a source such as the ground or outside air and directing it into the space to be warmed. Some systems can be reversed so that the interior space is cooled and the warm air is discharged outside or into the ground) [Binder: col. 274, line 30-43].  

Regarding claim 84, Binder meets the claim limitations as set forth in claim 65.Binder further meets the claim limitations as follow.
The targeting system of claim 65 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), further comprising a vehicle transporting (i.e. A vehicle may be a land vehicle typically moving on the ground, using wheels, tracks, rails, or skies) [Binder: col. 66, line 51-52] the prediction camera (i.e. There are many forms of ADAS available; some features are built into cars or are available as an add-on package. ADAS technology can be based upon, or use, vision/camera systems, sensor technology, car data networks, Vehicle-to-vehicle (V2V), or Vehicle-to-Infrastructure systems, and leverage wireless network connectivity to offer improved value by using car-to-car and car-to-infrastructure data. ADAS technologies or applications comprise: Adaptive Cruise Control (ACC), Adaptive High Beam, Glare-free high beam and pixel light, Adaptive light control such as swiveling curve lights, Automatic parking, Automotive navigation system with typically GPS and TMC for providing up-to-date traffic information, Automotive night vision, Automatic Emergency Braking (AEB), Backup assist, Blind Spot Monitoring (BSM), Blind Spot Warning (BSW), Brake light or traffic signal recognition, Collision avoidance system (such as Precrash system), Collision Imminent Braking (CIB), Cooperative Adaptive Cruise Control (CACC),
Crosswind stabilization, Driver drowsiness detection, Driver Monitoring Systems (DMS), Do-Not-Pass Warning (DNPW), Electric vehicle warning sounds used in hybrids and plug-in electric vehicles, Emergency driver assistant, Emergency Electronic Brake Light (EEBL), Forward Collision Warning (FCW), Heads-Up Display (HUD), Intersection assistant, Hill descent control, Intelligent speed adaptation or Intelligent Speed Advice (ISA), Intelligent Speed Adaptation (ISA), Intersection Movement Assist (IMA), Lane Keeping Assist (LKA), Lane Departure Warning (LDW) (a.k.a. Line Change Warning-LCW), Lane change assistance, Left Turn Assist (LTA), Night Vision System (NVS), Parking Assistance (PA), Pedestrian Detection System (PDS), Pedestrian protection system, Pedestrian Detection (PED), Road Sign Recognition (RSR), Surround View Cameras (SVC), Traffic sign recognition, Traffic jam assist, Turning assistant, Vehicular communication systems, Autonomous Emergency Braking (AEB), Adaptive Front Lights (APL), or Wrong-way driving warning) [Binder: col. 70, line 49 - col. 71, line 18] and the optical control system ((i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]; (i.e. A device) [Binder: col. 167, line 8]; (i.e. a software and a processor for executing the software) [Binder: col. 167, line 14-15]). 

Regarding claim 85, Binder meets the claim limitations as set forth in claim 65.Binder further meets the claim limitations as follow.
The targeting system of claim 65 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the surface (i.e. the object (or surface) sensed by the angle meter #1 55 is the same object whose image is captured by the digital camera 260) [Binder: col. 242, line 62-64] is an agricultural surface, and wherein the target (i.e. the object (or surface) sensed by the angle meter #1 55 is the same object whose image is captured by the digital camera 260) [Binder: col. 242, line 62-64] is a weed.
Binder does not explicitly disclose the following claim limitations (Emphasis added).
The targeting system of claim 65, wherein the surface is an agricultural surface, and wherein the target is a weed.    
However, in the same field of endeavor Rosenzweig further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the surface is an agricultural surface (i.e.  the processor may determine that the current driving environment is rural based on the presence of numerous trees and/or open land) [Rosenzweig: col. 115, line 45-47], and wherein the target is a weed (i.e.  For example, the scene may include ground elements ( e.g. earth, roads, grass, sidewalks, road surface marking), sky, man-made objects (e.g. vehicles, buildings, signs), vegetation, people, animals) [Rosenzweig: col. 13, line 65  -  col. 14, line 1].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Binder with Rosenzweig to program the system to deflect the light beam toward the object in the field-of-view.  
Therefore, the combination of Binder with Rosenzweig will enable sensors in system to detected a reflected light from the object [Rosenzweig: col. 186, line 56-61]. 

Regarding claim 87, Binder meets the claim limitations as set forth in claim 65.Binder further meets the claim limitations as follow.
The targeting system of claim 65 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the actuator is configured to simultaneously control ((i.e. The actuator 501 is coupled to the control block 61 (typically including a processor) via an actuator interface block or functionality 502, which is used to adapt between the two functionalities or components.) [Binder: col. 256, line 42-45]; (i.e. an Electronic Control Unit (ECU) is a generic term for any embedded system that controls one or more of the electrical system or subsystems in a vehicle such as a motor vehicle.) [Binder: col. 73, line 23-26]) a direction of the targeting camera ((i.e. A computer controls the scanning of the radar and the collection of data-points. A global positioning satellite (GPS) unit locates the precise portion of the radar and another unit loads a fixed referenced location to which all measurements) [Binder: col. 32, line 61-65]; (i.e. An example of a pulsed TOP-based correlator 19a is shown as part of the distance meter 15a in FIG. 2. Upon a start command input (such as from a user or from a control circuitry), a pulse generator 21, sends a pulse to the input of the driver 12 that serves as a constant current source to the transmitting element (such as the laser diode 11a). A receiving element (such as the photo diode 13a) is positioned to receive light reflected (or backscattered) back from the point 9 of the target surface A 18. The output from the receiving element 13a is coupled to the receiver 14. A timer 22 measures the time of flight, triggered to start time counting upon receiving the pulse from the pulse generator 21 at a 'START' input terminal, and stopping the time counting upon receiving the signal from the receiver 14 output at a 'STOP' input terminal. The measured time of flight indicates the distance of the device 15a from the surface A 18 at the reflection point (or area) 9. In one example of using light, an accuracy in the time measurement of 0.1 ns may be equivalent to a distance accuracy of 15 mm) [Binder: col. 37, line 40-58]; (i.e.  coordinates for space points can be determined using the evaluation and control unit) [Binder: col. 44, line 63-65]; (i.e.  coordinates that represent its position and orientation) [Binder: col. 72, line 19-20]; (i.e.  The apparatus is having a transmitter unit for emitting optical radiation, in particular laser radiation, in the direction of a target object; having a receiver unit for receiving the radiation reflected by the target object; and having a control and evaluation unit for ascertaining the distance between the apparatus and the target object, and also having at least one optical means for beam guidance) [Binder: col. 15, line 42-48]; (i.e. The distance meter 40 may consist of, may comprise, or may be based on, any non-contact active distance meter 15, and may use any carrier technology such as electromagnetic waves, light waves, or acoustic waves and may use any type of active distance measurement correlation technique such as pulsed TOF, interferometric, triangulation, or phase measuring. The distance meter 40 measure the length dmeas 43 along the measurement beam that is formed by the meter 40 structure from the emitter 11, 25 to the reflection point 9 (or area), to the sensor 13 (which may be the line composed of the dashed lines 16a and 16b)) [Binder: col. 42, line 16-26; Fig. 4])  and the optical path of the beam (i.e. The pointing aid emitter produces a visible beam generally aligned with the optical axis of the camera objective lens such that the visible beam illuminates an object in the scene includes a scene measurement system that measures an aspect of the scene and an emitter controller that adjusts the output power of the pointing aid emitter in accordance with the scene aspect measured by the scene measurement system to reduce power consumption and reduce the risk of damage to the object that is illuminated by the beam. The scene measurement system of the camera preferably comprises an ambient light measuring system of a camera automatic exposure system and a distance measuring system of a camera automatic focus system. The emitter preferably comprises a laser light source that produces a visible laser beam. A camera that receives light from a field of view, produces signals representative of the received light, and intermittently reads the signals to create a photographic image) [Binder: col. 45, line 6-23; Fig. 27b]; (i.e. for projecting laser beams along a specified projection axis toward each one of the objects) [Binder: col. 126, line 10-12]).

Claims 80 is rejected under 35 U.S.C. 103 as being unpatentable over Binder (US Patent 11,255,663 B2), (“Binder”), in view of Rosenzweig et al. (US Patent 10,241,207 B2), (“Rosenzweig”), in view of Weir (US Patent 8,216,214 B2), (“Weir”).

Regarding claim 80, Binder meets the claim limitations as set forth in claim 78.Binder further meets the claim limitations as follow.
The targeting system of claim 78 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the actuator deflects the beam along a first translational axis (i.e. An optical axis deflector may be provided for deflecting the optical axis to switch the measurement position between a first measurement position and a second measurement position, so that first and second distance measurement signals corresponding to the first and second measurement positions are output from the optical distance measurement unit. A controller obtains respective distances to the first and second measurement positions based on the first and second distance measurement signals and calculates a tilt angle of the plane based on the obtained distances.) [Binder: col. 131, line 64 - col. 132, line 7] and the second actuator deflects the beam along a second translational axis (i.e. An optical axis deflector may be provided for deflecting the optical axis to switch the measurement position between a first measurement position and a second measurement position, so that first and second distance measurement signals corresponding to the first and second measurement positions are output from the optical distance measurement unit. A controller obtains respective distances to the first and second measurement positions based on the first and second distance measurement signals and calculates a tilt angle of the plane based on the obtained distances.) [Binder: col. 131, line 64 - col. 132, line 7], wherein the first translational axis and the second translational axis are orthogonal. 
Binder does not explicitly disclose the following claim limitations (Emphasis added).
The targeting system of claim 78, wherein the actuator deflects the beam along a first translational axis and the second actuator deflects the beam along a second translational axis, wherein the first translational axis and the second translational axis are orthogonal. 
However, in the same field of endeavor Weir further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the actuator deflects the beam along a first translational axis and the second actuator deflects the beam along a second translational axis, wherein the first translational axis and the second translational axis are orthogonal (i.e. the scanner employs a MEMS device carrying a reflector capable of deflection about two orthogonal scan axes, in which the reflector is driven in both scan axes at a frequency near their natural mechanical resonant frequencies) [Weir: col. 1, line 35-39]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Binder and Rosenzweig with Weir to include the scanner employs a MEMS device carrying a reflector capable of deflection about two orthogonal scan axes in the system.  
Therefore, the combination of Binder and Rosenzweig with Weir enable the reflector to be driven in both scan axes at a frequency near their natural mechanical resonant frequencies to obtain digital images for further processing [Weir: col. 1, line 20-39]. 

Claims 81 is rejected under 35 U.S.C. 103 as being unpatentable over Binder (US Patent 11,255,663 B2), (“Binder”), in view of Rosenzweig et al. (US Patent 10,241,207 B2), (“Rosenzweig”), in view of Kanskar et al. (US Patent Application Publication 2016/0181764 A1), (“Kanskar”).

Regarding claim 81, Binder meets the claim limitations as set forth in claim 78.Binder further meets the claim limitations as follow.
The targeting system of claim 79 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the beam combiner (i.e. the combiner may be an optical beam combiner or splitter, and each of the first and second waveguides may be an optical waveguide) [Binder: col. 147, line 59-61] is positioned after the emitter ((i.e. the measurement beam that is formed by the meter 40 structure from the emitter 11, to the reflection point 9 (or area), to the sensor 13 (which may be the line composed of the dashed lines 16a and 16b)) [Binder: col. 42, line 23-26]; (i.e. In any device herein, the first sensor and the second sensor
may consist of a single sensor coupled to receive a signal from a combiner. Any device herein may further comprise a first waveguide coupled for receiving the reflected first signal and for guiding the reflected first signal to the combiner; and a second waveguide coupled for receiving the reflected second signal and for guiding the reflected second signal to the combiner. The combiner may be coupled to the first and second waveguides for receiving the guided reflected first and second signals and for emitting the guided reflected first and second signals to the single sensor) [Binder: col. 147, line 47-57] – Note: Binder discloses that the combiner is in front of sensor, which is after the emitter in the direction of the beam), the first reflective element is positioned after the beam combiner ((i.e. Any optical beam splitter or combiner herein may consist of, may comprise, may use, or may be based on, two triangular glass prisms that are attached together at their base, a half-silvered mirror using a sheet of glass) [Binder: col. 147, line 66 -  col. 148, line 2] - Note: Binder disclose that there is a reflective element, which is a mirror at its base), and the second reflective element is positioned after the first reflective element relative to the direction of the beam.
Binder does not explicitly disclose the following claim limitations (Emphasis added).
The targeting system of claim 79, wherein the beam combiner is positioned after the emitter, the first reflective element is positioned after the beam combiner, and the second reflective element is positioned after the first reflective element relative to the direction of the beam.
However, in the same field of endeavor Kanskar further discloses the claim limitations and the deficient claim limitations, as follows:
 ((i.e. reflectors 1932a, 1932b are then received by a beam combiner 1934, which combines the beams from both emitters of all of the diodes into a single set of beams 1936 transmitted to an objective 1938 that focuses them within the entrance aperture 1942 of an optical fiber 1940) [Kanskar: para. 0096; Fig. 20] – Note: In Fig. 20, Kanskar discloses from left to right locations of two reflectors 1932a, 1932b, then the combiner 1934, then the entrance aperture 1942 of an emitter, which is on the far right. In other words, in the order from right to left, the emitter is before the combiner, then is followed by two reflectors). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Binder and Rosenzweig with Kanskar to arrange optical elements where two reflectors follow a combiner, which is after an emitter.  
Therefore, the combination of Binder and Rosenzweig with Kanskar would enable the reflectors transmit the collimated, reflected, and pointing-corrected beams for other optical elements [Kanskar: para. 0096]. 

Claims 86 is rejected under 35 U.S.C. 103 as being unpatentable over Binder (US Patent 11,255,663 B2), (“Binder”), in view of Rosenzweig et al. (US Patent 10,241,207 B2), (“Rosenzweig”), in view of Keller et al. (US Patent 6,553,299 B1), (“Keller”).

Regarding claim 86, Binder meets the claim limitations as set forth in claim 85.Binder further meets the claim limitations as follow.
The targeting system of claim 85 ((i.e. ADAS. Advanced Driver Assistance Systems, or ADAS, are automotive electronic systems to help the driver in the driving process, such as to increase car safety and more) [Binder: col. 70, line 34-36]; (i.e. an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme, and any apparatus or device herein may be part of, may be integrated with, may be communicating with, or may be coupled to, the ADAS functionality, system, or scheme) [Binder: col. 144, line 9-12]), wherein the beam is further configured to eradicate the weed upon deflection of the beam toward the weed (i.e. The apparatus comprises two projectors for projecting laser beams along a specified projection axis toward each one of the objects) [Binder: col. 126, line 9-13].  
Binder does not explicitly disclose the following claim limitations (Emphasis added).
The targeting system of claim 85, wherein the beam is further configured to eradicate the weed upon deflection of the beam toward the weed.
However, in the same field of endeavor Keller further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. In one particular embodiment it was shown that the actuator comprises weed removal means which may include a herbicide deploying mechanism; a rotating, string-based weed remover/cutter and/or an auger) [Keller: col. 20, line 37-41] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Binder and Rosenzweig with Keller to include weed removed/cutter in the system.  
Therefore, the combination of Binder and Rosenzweig with Keller would enable enable the system to remove the detected weeds [Keller: col. 20, line 37-41].                                                                                                                                                                                        
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488